            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION



LYNDA ARMS,

                 Plaintiff,
            v.                             2:18-cv-11808
                                           Hon. Terrence G. Berg
LAPEER COUNTY MEDICAL
CARE FACILITY, GARY
EASTON, individually, TONY
ROESKE, individually,
ANGELA OSENTOSKI,
individually, and LINDA
RALSTON, individually,

                 Defendants.


         ORDER GRANTING MOTION TO DISMISS
     Plaintiff Lynda Arms served as the office manager and human

resources officer for the Lapeer County Medical Care Facility

(“LCMCF”) for 28 years. LCMCF is a county-owned skilled nursing

facility. Arms is now suing LCMCF and several of her co-workers

for claims arising from her allegation that they falsely accused her

of embezzling funds from the nursing facility. Plaintiff Arms claims

that these accusations resulted in her termination and subsequent

criminal prosecution by the Lapeer County Sheriff’s Department
and Prosecuting Attorney. She filed suit under 42 U.S.C. § 1983

alleging violations of her rights under the Fourth and Fourteenth

Amendments,1 and First Amendment. Additionally, she asserts

state law claims for malicious prosecution under Mich. Comp. Laws

§ 600.2907 and Michigan common law, and violation of the Elliot-

Larsen Civil Rights Act, Mich. Comp. Laws § 37.2202.

                             BACKGROUND
      In addition to suing her long-time employer LCMCF, Plaintiff

asserts claims against the following of her former co-workers: Gary

Easton (Plaintiff’s manager), Tony Roeske (also Plaintiff’s

manager), Angela Osentoski (employee), and Linda Ralston

(employee). ECF No. 5 PageID.31–32. As a human resources officer

and office manager at LCMCF, Plaintiff explains she was

responsible for “mak[ing] sure that all of her work was accessible to

others, as a contingency plan, so that nobody was without the

necessary records.” Id. PageID.33. She does not specify what kinds


1The Court treats Plaintiff’s claim for malicious prosecution in violation of the
“Fourth and/or Fourteenth Amendment” as one for violation of her Fourth
Amendment rights only. The Sixth Circuit has expressly stated that the right
to be free from malicious prosecution “must be asserted according to the Fourth
Amendment” in a § 1983 action. Johnson v. Ward, 43 F. App’x 779, 782 (6th
Cir. 2002) (quoting Spurlock v. Satterfield, 167 F.3d 995, 1006 n.19 (6th Cir.
2002)).
                                       2
of records she was entrusted to maintain. As part of her

“contingency plan,” Plaintiff avers she gave “emergency access to

her files” to certain other LCMCF employees, including Joyce

Leroski, and Defendants Roeske, and Ralston. Id. Plaintiff provides

no specific facts about the nature of this arrangement, such as how

she gave them access, or what kind of files—digital or paper, official

or personal—they were, or to what subject matters they pertained.

But Plaintiff claims that at no point did any LCMCF employee

express concern about the fact that she shared such “access.” Id.

     In 2015, LCMCF’s accountant (whether an outside or County-

employed accountant is unknown, as the Complaint simply refers

to this person as a “CPA”) asked for Plaintiff’s help conducting an

internal audit. See id. In response, Plaintiff claims that she

“locat[ed] and obtain[ed] documentation regarding Defendant

Easton’s account that had previously received approximately [a]

$75,000 influx due to accounting papers he had prepared and/or

filed.” Id. It is difficult to understand precisely what Plaintiff means

by this allegation because no explanation is provided as to what

“documentation” Plaintiff found to show this happened, what an


                                   3
“influx” is, what kind of “account” Easton had at LCMCF, how such

an “influx” could be caused by “accounting papers [Easton] had

prepared and/or filed”, what such “accounting papers” were, why

they were “prepared” or where they were to be “filed.”

      Nevertheless, Plaintiff contends, LCMCF’s Board discussed

“making” Easton, her manager, “pay back the [$60,000 in]2 monies

improperly given to him” but ultimately took no action on the

matter. Id. Plaintiff further contends that no criminal charges were

filed against Defendant Easton in connection with that incident. Id.

After Plaintiff helped LCMCF’s auditor gather documentation

related to Defendant Easton’s account, Plaintiff alleges his behavior

toward her changed, and that he became “cold towards her,” and

started “excluding her, not talking to her, [and] becoming upset

towards her.” Id. Further, she claims Defendant Easton began

“demanding that [Plaintiff] train Defendant Osentoski to replace

her.” Id.


2 Plaintiff at first alleges that Defendant Easton’s account received a $75,000
influx but elsewhere in her Amended Complaint states, “[u]pon information
and belief, the amount of money that Defendant Easton misallocated exceeded
$60,000.” ECF No.5 PageID.33. It is unclear from the pleadings exactly how
much of the $75,000 influx in Defendant Easton’s account was improperly
allocated.
                                      4
     A few months later, Plaintiff alleges there was a payroll

deduction error in her account that resulted in her being paid an

extra $314. Id. PageID.34. She claims that because multiple

employees had access to her files, someone else could have made

the change that resulted in her receiving the additional $314. Id.

According to the Amended Complaint, she notified Defendants of

the payroll error and they agreed to remedy it by deducting $314

from her paycheck. Id. Plaintiff avers she indeed repaid

approximately $300 to LCMCF but that Defendants nonetheless

accused her of making the accounting error on purpose, framed it

as   embezzlement,   and   subsequently    terminated   Plaintiff’s

employment. Id. PageID.34–35. While Plaintiff describes these

embezzlement allegations as “false and baseless,” ECF No. 5

PageID.35, she was nonetheless later criminally charged with

embezzlement—and acquitted at trial. Id.

     The Amended Complaint alleges that the Defendants,

LCMCF and its employees, “had no probable cause” to believe

Plaintiff misappropriated funds but that they nevertheless

“charged” her with the crime of embezzlement. Id. PageID.34–35.


                                5
The Lapeer County Sheriff and the Prosecuting Attorney make

arrest and prosecution decisions, however, not the County’s nursing

facility or its employees.

       Plaintiff filed this civil rights suit on June 6, 2018 and entered

her Amended Complaint on June 27, 2018. ECF Nos. 1 & 5.

Defendants moved to dismiss the Amended Complaint for failure to

state a claim upon which relief could be granted. ECF No. 9

PageID.355. The Court agrees that Plaintiff has not pled facts that

would entitle her to relief on her claims for violation of the Fourth

and First Amendment, asserted under § 1983, or for state law

malicious prosecution or violation of the Elliot-Larsen Civil Rights

Act.

                             DISCUSSION
       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits

dismissal of a lawsuit where the defendant establishes the

plaintiff’s “failure to state a claim upon which relief can be granted.”

Consideration of a motion to dismiss under Rule 12(b)(6) is confined

to the pleadings. Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th

Cir. 2008). Because Defendants styled their motion as one seeking


                                    6
dismissal for failure to state a claim under Rule 12(b)(6), the Court

declines to consider documents outside the pleadings and thereby

to convert Defendants’ motion to one for summary judgment. See

ECF No. 9 (attaching multiple exhibits in support of Defendants’

motion to dismiss); see also Fed. R. Civ. P. 12(d) (“If, on a motion

under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.”). The Court

does not necessarily agree with Defendants’ assertion that the

exhibits they attached to their motion to dismiss were incorporated

by reference into the Complaint and therefore does not consider

them part of the pleadings. Besides, dismissal of Plaintiff’s

Complaint for failure to state a claim is plainly appropriate based

on the insufficiency of her factual allegations.

     In evaluating a motion to dismiss under Rule 12(b)(6), courts

“must construe the complaint in the light most favorable to the

plaintiff, accept all well-pled factual allegations as true and

determine whether the plaintiff undoubtedly can prove no set of

facts consistent with their allegations that would entitle them to


                                  7
relief.” League of United Latin Am. Citizens v. Bredesen, 500 F.3d

523, 527 (6th Cir. 2007) (citing Kottmyer v. Maas, 436 F.3d 684, 688

(6th Cir. 2006)). Though this standard is liberal, it requires a

plaintiff to provide “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action” in support

of her grounds for entitlement to relief. Albrecht v. Treon, 617 F.3d

890, 893 (6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 554, 555 (2007)). Under Ashcroft v. Iqbal, the plaintiff must

also plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” 556 U.S. 662, 678 (2009) (citation omitted). A plaintiff falls

short if she pleads facts “merely consistent with a defendant’s

liability” or if the alleged facts do not “permit the court to infer more

than the mere possibility of misconduct.” Albrecht, 617 F.3d at 893

(quoting Iqbal, 556 U.S. at 678–679).

   A. Fourth Amendment Claims
      Plaintiff first claims that Defendants violated her Fourth

Amendment rights because their alleged misconduct in “charg[ing]”

her with “the crime of ‘embezzlement’” “constituted and/or


                                   8
effectuated an unreasonable prosecutorial seizure.” ECF No. 5

PageID.35, 37. “As a direct and proximate result of Defendants’

false and fraudulent criminal charge(s),” Plaintiff contends she was

“legally seized and caused and/or forced to stand trial.” Id.

PageID.35. Plaintiff’s claim for malicious prosecution in violation of

the Fourth Amendment, asserted through § 1983, must be

dismissed for failure to state claim.

     Malicious prosecution of an individual violates the Fourth

Amendment,      which    “encompasses      wrongful    investigation,

prosecution, conviction, and incarceration.” Sykes v. Anderson, 625

F.3d 294, 308 (6th Cir. 2010) (quoting Barnes v. Wright, 449 F.3d

709, 715–16 (6th Cir. 2006)). But to succeed on a malicious

prosecution claim under § 1983 when that claim is premised on a

Fourth Amendment violation, Plaintiff first must plausibly allege

that the Defendants “ma[d]e, influence[d], or participate[d] in the

decision to prosecute” her. Sykes, 625 F.3d at 308 (quoting Fox v.

DeSoto, 489 F.3d 227, 327 (6th Cir. 2007) (additional citations

omitted)). Second, because a § 1983 claim is premised on violation

of a constitutional right, Plaintiff must allege facts showing that


                                  9
Defendants lacked probable cause for the criminal prosecution.

Sykes, 625 F.3d at 308 (citing Fox v. DeSoto, 489 F.3d 227, 237 (6th

Cir. 2007)) (additional citation omitted). And third, Plaintiff must

plausibly claim that “as a consequence of a legal proceeding,” she

suffered a “deprivation of liberty” separate from the initial seizure.

Sykes, 625 F.3d at 308–09. Finally, the alleged facts must

demonstrate that the criminal proceeding was resolved in favor of

the plaintiff. Id. at 309 (citing Heck v. Humphrey, 512 U.S. 477, 484

(1994)). Plaintiff has pled his fourth element but has failed to

adequately plead the other required elements of a claim for

malicious prosecution under § 1983 and the Fourth Amendment.

     Critically, to adequately plead that the Defendants “ma[d]e,

influence[d], or participate[d] in the decision to prosecute” her,

Sykes, 625 F.3d at 308, Plaintiff must allege that Defendants

participated in the decision to prosecute “in a way that aid[ed] in

the decision, as opposed to passively or neutrally participating.”

Miller v. Maddox, 866 F.3d 386, 390 (6th Cir. 2017) (internal

quotation marks omitted) (citations omitted). In Miller for example,

a police officer was found to have participated or influenced the


                                 10
decision   to   prosecute     the        plaintiffs   when   he   “made

misrepresentations and omissions in his application for an arrest

warrant and investigative report, which were relied on by the

prosecutors in proceeding against the plaintiffs.” Id. (citing Sykes,

625 F.3d at 314–17). In contrast, the Sixth Circuit held that where

a police officer filled out a police report and forwarded it to the

prosecutor’s office, he could not be held liable for malicious

prosecution under the Fourth Amendment for simply providing

such information. See Skousen v. Brighton High Sch., 305 F.3d 520,

529 (6th Cir. 2002).

     Here, fatally to Plaintiff’s § 1983 claim for violation of her

Fourth Amendment rights, she fails to allege facts that would

permit a jury to infer Defendants made, influenced, or participated

in the prosecution decision. She does not specifically allege that any

of the Defendants interacted in any way with the Lapeer County

Sheriff or the Prosecuting Attorney’s Office, or even that they

communicated with either of these offices regarding Plaintiff’s

alleged criminal conduct. Moreover, under Skousen, simply

reporting potentially suspicious activity in Plaintiff’s account to the


                                    11
Sheriff’s Office does not suffice to meet the first prong of a claim for

malicious prosecution. 305 F.3d at 529. This deficiency by itself

dooms Plaintiff’s § 1983 claim for malicious prosecution under the

Fourth Amendment. But Plaintiff has also failed to plead that there

was a lack of probable cause for her criminal prosecution3, or that

she suffered a deprivation of liberty as a consequence of that

prosecution other than her initial arrest. The Court concludes

Plaintiff would not be entitled to relief “under any set of facts that

could be provided consistent with the allegations” of her Fourth

Amendment claim. Evans-Marshall v. Bd. of Educ. of Tipp City

Exempted Village Sch. Dist., 428 F.3d 223, 228 (6th Cir. 2005)

(citation omitted). For these reasons, Plaintiff’s § 1983 claim

alleging violation of the Fourth Amendment must be dismissed for

failure to state a claim upon which relief can be granted.




3
 While the Amended Complaint claims in conclusory terms that the criminal charges were
“false and baseless,” ECF No. 5 Page ID.35, 38, the facts pled in the Amended Complaint
support, rather than deny, the account that Plaintiff received an overpayment of $314.
Whether such an insignificant sum should be considered sufficient to justify bringing an
embezzlement charge or not, the facts as alleged are more consistent with the existence of
probable cause than contrary to it.
                                           12
  B. Malicious Prosecution Under Michigan Law

     Plaintiff’s state-law claim for malicious prosecution falls short

of the pleading standard for similar reasons. Under Michigan law,

the tort of malicious prosecution includes largely the same elements

as under federal law. Zavatson v. City of Warren, Mich., 714 F.

App’x 512, 524 (6th Cir. 2017). But there is an additional

requirement under state law “that the action was undertaken with

malice or a purpose in instituting the criminal claim other than

bringing the offender to justice.” Id. (quoting Matthews v. Blue

Cross & Blue Shield of Mich., 572 N.W.2d 603, 610 (Mich. 1998)).

Additionally, “the prosecutor’s exercise of his or her independent

discretion in initiating and maintaining a prosecution is a complete

defense to an action for malicious prosecution” against private

defendants under Michigan law. Zavatson, 714 F. App’x at 525

(quoting Matthews, 572 N.W.2d at 613); see Matthews, 572 N.W.2d

at 613 (“As the chief law enforcement officer of the county, a

prosecutor   has   independent    authority   to   initiate   criminal

prosecutions.”) (citing Mich. Comp. Laws § 764.1) (additional

citation omitted). This complete defense can be overcome only if the


                                 13
person who furnished information to the prosecutor knowingly

provided false information, and the prosecutor acted on that false

information. Zavatson, 714 F. App’x at 525. Here, Plaintiff does not

allege that any false information was presented to the prosecutor

by the Defendants, or that it was relied upon in bringing charges.

     Plaintiff has not adequately pled a claim for malicious

prosecution under Michigan law because she has not specifically

alleged whether or how Defendants were involved in influencing

the decision to prosecute her. Further, under Michigan law the

prosecutor’s independent discretion in prosecuting a case is a

complete defense to a claim for malicious prosecution. Plaintiff has

not alleged facts that would permit her to overcome this defense

because she does not present facts indicating that any of the

Defendants knowingly provided false information to the Lapeer

County Prosecuting Attorney’s Office, or that the actions of that

office were informed by such false information. For these reasons,

and others, Plaintiff’s claim for malicious prosecution under

Michigan law will be dismissed.




                                  14
  C. First Amendment
     Plaintiff’s third claim is that Defendants interfered with her

First Amendment rights by retaliating against her for engaging in

protected speech “when she raised and/or disclosed matters of

‘public concern,’ including, but not limited to, misuse and/or theft of

taxpayers’ monies.” ECF No. 5 PageID.39. A plaintiff alleging

violation of her First Amendment rights under § 1983 must plead

factual allegations sufficient to establish that: “(1) the plaintiff

engaged in constitutionally protected conduct; (2) an adverse action

was taken against the plaintiff that would deter a person of

ordinary firmness from continuing to engage in that conduct; and

(3) the adverse action was motivated at least in part by the

plaintiff’s protected conduct.” Handy-Clay v. City of Memphis,

Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (quoting Fritz v. Charter

Tp. of Comstock, 592 F.3d 718, 723 (6th Cir. 2010)). Plaintiff’s First

Amendment claim cannot survive Defendants’ motion to dismiss

because she has not supported it with the necessary factual

allegations.




                                  15
     Under certain circumstances, the First Amendment protects

a public employee’s right to speak as a citizen on matters of public

concern. When a public employee speaks as an employee on matters

of personal interest, however, “a federal court is not the appropriate

forum in which to review the wisdom of a personnel decision taken

by a public agency allegedly in reaction to the employee’s behavior.”

Connick v. Myers, 461 U.S. 138, 147 (1983). The Supreme Court, in

Garcetti v. Ceballos, 547 U.S. 410 (2006), established a three-part

test to determine whether a public employee’s speech is

constitutionally-protected. Plaintiff must show: “(1) that her speech

was made as a private citizen, rather than pursuant to her official

duties; (2) that her speech involved a matter of public concern; and

(3) that her interest as a citizen in speaking on the matter

outweighed the state’s interest, as an employer, in ‘promoting the

efficiency of the public services it performs through its employees.’”

Handy-Clay, 695 F.3d at 540 (quoting Garcetti, 547 U.S. at 417–18).

     Plaintiff has not made any specific factual allegations that

would permit the Court to evaluate her claim under the complex

framework of First Amendment jurisprudence. The Amended


                                 16
Complaint provides only legal conclusions, urging, without

elaboration, that Plaintiff “was engaged in protected activity,” that

her speech about alleged misuse of taxpayer money was a matter of

“public concern,” and that Defendants retaliated against her in

such a way that would “chill an ordinarily firm victim . . . from

raising the aforesaid matters of public concern.” ECF No. 5

PageID.56–57. Reviewing the required elements, first, Plaintiff

does not identify speech she made as a private citizen rather than

pursuant to her official duties. Instead, the Amended Complaint

describes her speech regarding the alleged misallocation of funds

by Defendant Easton as taking place in the course of Plaintiff’s

official duties. The second element, that the speech pertains to a

matter of public concern, would appear to be met—although the

allegations are so spare it is not entirely clear whether this is so.

Finally, Plaintiff alleges no facts addressing whether her interest

as a citizen in speaking on the matter outweighed the state’s

interest, as an employer, in “promoting the efficiency of the public

services it performs through its employees.’” Garcetti, 547 U.S. at

417–18. While Plaintiff need not provide overly detailed factual


                                 17
allegations at this phase, providing mere “labels and conclusions,

and a formulaic recitation of the elements of a cause of action” will

not suffice to survive a motion to dismiss. Twombly, 550 U.S. at 555.

Plaintiff’s § 1983 claim for violation of her First Amendment rights

must be dismissed because she has not provided the Court with any

specific facts that would permit the Court to draw the reasonable

inference that Defendants are liable for violating her First

Amendment rights.

  D. Elliot-Larsen Civil Rights Act Violations

      Finally, Plaintiff alleges that Defendants’ actions violated

Michigan’s Elliot-Larsen Civil Rights Act (“ELCRA”), Mich. Comp.

Laws § 37.2202. Section 2 of the ELCRA provides that “[a]n

employer shall not . . . [f]ail or refuse to hire or recruit, discharge,

or otherwise discriminate against an individual with respect to

employment, compensation, or a term, condition, or privilege of

employment, because of religion, race, color, national origin, age,

sex, height, weight, or marital status.” Mich. Comp. Laws

§ 37.2202(1)(a). While Defendants do not specifically address




                                  18
Plaintiff’s ELCRA claims in their motion to dismiss, which appears

to be an oversight, the Court will sua sponte dismiss those claims.

     Cases brought under the ELCRA are analyzed under the

same burden-shifting framework used in Title VII cases. Ondricko

v. MGM Grand Detroit, LLC, 689 F.3d 642, 652 (6th Cir. 2012).

Under this framework, a plaintiff first must establish a prima facie

case of sex discrimination by showing that she was: (1) a member

of a protected group; (2) qualified for the job in question; (3) subject

to an adverse employment action; and (4) treated differently than

similarly-situated male employees for the same or similar conduct.

Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004) (citation

omitted). To establish this last element of her prima facie case,

Plaintiff must show that “all relevant aspects” of her employment

situation are “nearly identical” to those of similarly-situated male

employees. Id. To be considered similarly-situated, the male

employee(s) “must have to deal with the same supervisor, have been

subject to the same standards, and engaged in the same conduct

without such differentiating or mitigating circumstances that

would distinguish their conduct or the employer’s treatment of


                                  19
them for it.” Id. (quoting Gray v. Toshiba Am. Consumer Prod., Inc.,

263 F.3d 595, 599 (6th Cir. 2001) (additional citation omitted)).

      Plaintiff has not pled a prima facie case of sex discrimination

under the Michigan ELCRA because she has not alleged facts that

would permit this Court to infer that she was treated differently

than similarly-situated male employees for the same or similar

conduct. Plaintiff provides a conclusory allegation that “Defendant

Employer showed favoritism of male employees over female

employees, especially when it comes to disciplines and promotions.”

ECF No. 5 PageID.42. She further avers that she “spoke up and

opposed the special treatment she was receiving, which was similar

in   nature,   but   dissimilar   in   outcome   to   another   male

employee . . . Gary Easton.” Id. PageID.43. By this, Plaintiff

appears to refer to the fact that she was terminated after an

erroneous payroll deduction of $314 was discovered in her account

but that Defendant Easton was not terminated when it was

allegedly discovered that he had misallocated more than $60,000.

Yet Plaintiff has not pled facts establishing that she and Defendant

Easton were similarly-situated. The complaint alleges that unlike


                                  20
Plaintiff, Defendant Easton was a manager at LCMCF and “a

supervisor exercising supervisory power over [Plaintiff].” ECF No.

5 PageID.31. Additionally, from the Amended Complaint it appears

LCMCF’s Board did not infer any wrongdoing from Defendant

Easton’s receipt of an “approximately $75,000 influx due to

accounting papers he had prepared and/or filed,” and took no

further action. Id. PageID.33–34. Additionally, Defendant Easton’s

“influx” of money is not characterized as an erroneous payroll

deduction, while Plaintiff’s receipt of an additional $314 is. Because

Plaintiff has not pled facts that would could make out a prima facie

case of gender discrimination under the ELCRA, that claim must

be dismissed.

  E. Qualified Immunity

     The Court does not decide whether the individual Defendants

are entitled to qualified immunity. While “qualified immunity is a

threshold question to be resolved at the earliest possible

point . . . that point is usually summary judgment and not

dismissal under Rule 12.” Wesley v. Campbell, 779 F.3d 421, 433–

34 (6th Cir. 2015) (internal quotation marks omitted) (quoting


                                 21
Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003)). The Sixth

Circuit has further cautioned that “it is generally inappropriate for

a district court to grant a 12(b)(6) motion to dismiss on the basis of

qualified immunity.” Courtright v. City of Battle Creek, 839 F.3d

513, 518 (6th Cir. 2016) (quoting Wesley, 779 F.3d at 433).

                          CONCLUSION
     For the foregoing reasons, the Court GRANTS Defendants’

Second Corrected Motion to Dismiss for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure (ECF

No. 9). The facts contained in the Amended Complaint are

insufficient to state a claim and demonstrate that any further

amendment would be futile. Plaintiff’s Complaint is therefore

DISMISSED with prejudice.

     SO ORDERED.


                             s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

Dated: March 25, 2019




                                 22
                     Certificate of Service
      I hereby certify that this Order was electronically submitted
on March 25, 2019, using the CM/ECF system, which will send
notification to each party.


                                 s/Amanda Chubb
                                 Case Manager




                                23
